NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE LEGGETT & PLATT, INCORPORATED
AND SIMMONS BEDDING COMPA-NY,
Petiti0ners.
Misce11ane0us Docket No. 986
On Petiti0n for Writ of Mandamus to the United States
District Court for the Central District of Ca1ifornia in case
no. 10-CV-7416, Judge R. Gary Klausner.
ON PETITION
Bef0re NEWMAN, SCHALL and DYK, Circuit Judges.
NEWMAN, Circuit Judge.
ORDER
Imagi11al SySternatic, LLC (Imaginal) has sued Leg-
gott & P1att, Inc0rp0rated (Leggett) and Simmons Bed-
ding Company (Simrn0ns) in the United States District
C0urt for the Centra1 District of Ca1ifornia, charging
Leggett and Simmons with infringement of a patent
relating to the manufacture of mattress box springs
Leggett and Sirnn1ons asked the court to transfer the case

IN RE LEGGETT & PLATT 2
to the United States District Court for the Western Dis-
trict of lVIissouri pursuant to 28 U.S.C. § 1404(a), which
authorizes changes of venue "for the convenience of par-
ties, and witnesses, in the interest of justice." The district
court denied the motion because the defendants failed to
make a "str0ng showing" that the action should be trans-
ferred for convenience of the parties and witnesses. An
order denying a motion under § 1404(a) is not a final
order, which is why Leggett and Simmons have filed this
writ of mandamus asking us to direct the district court to
transfer this case. '
Mandamus is a "drastic” remedy, “to be invoked only
in extraordinary circumstances." Allied Chem. C'orp. v.
Daiflon, Inc., 449 U.S. 33, 34 (1980). Mandamus is thus
available only if: (1) the plaintiff has a clear right to
relief; and (2) there is no other adequate remedy available
to plaintiff." Mallard v. U. S. Dist. C'0urt for S. Dist. of
I0wa, 490 U.S. 296, 309 (1989). Because this petition
does not raise issues that are unique to patent laW, we
apply the law of the regional circuit, in this case the
Ninth Circuit. In re TS Tech USA C'orp., 551 F.3d 1315,
1319 (Fed. Cir. 2008).
The Ninth Circuit has reiterated that the “[W]eighing
of the factors for and against transfer involves subtle
considerations and is best left to the discretion of the trial
judge[.]” C'ommodity Futures Tracling Comm’n v. Savage,
611 F.2d 270, 279 (9th Cir. 1979). Thus, only in "rare"
instances should an appellate court override the trial
court’s decision not to transfer Id.
We see no reason to do so here. lt was not disputed
below that Leggett maintains a number of facilities in the
Central District of California. Simn1onS also maintains
facilities in the Central District of California where
employees not only perform the accused manufacturing

3 IN RE LEGGETT 33 PLATT
methods, but also operate the accused machinery that
secures a plurality of box spring modules to a wood
frame_machinery that as Imaginal points out is located
in, and can be available for inspection in, the Central
District of California, but not the Western District of
Missouri. The defendants contacts in the plaintiffs
choice of forum are thus directly related to the alleged
harm, and could plausibly justify having the trial in the
Central District of Ca1ifornia.
Based on the same facts and arguments presented
here, the district court determined that the petitioners did
not make a sufficient showing that this action should be
transferred. We are not prepared to hold that determina-
tion was plainly incorrect. In sum, the petitioners have
failed to satisfy the demanding standard required to
justify the issuance of a writ of mandamus We therefore
deny the petition. __
Accordingly,
IT ls ORDERED THAT:
The petition for a writ of mandamus is denied. The
motion for a stay is denied as moot.
FOR THE CoURT
all 1  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Steven M. Hanle, Esq.
Kenneth G. Parker, Esq.
Clerk, United States District Court for the Central
District of California
s19
FlLED
U.S. CUURT O_F APPEALS FOR
THE FEDERAL C|RCUIT
JUL 0 7 2011
.lAN HDRBALV
CLEH(